Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made the 21st day of February 2008, between US Gold
Corporation, a Colorado corporation (the “Employer”) and Perry Ing (the
“Employee”).

 

WHEREAS, the Employer desires to secure the employment of the Employee; and

 

WHEREAS, the Employee desires to be employed by the Employer;

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Employer and the Employee agree as follows:

 

ARTICLE 1

TERM OF EMPLOYMENT

 

1.1                                 Employment.  Effective with the date of this
Agreement, the Employer agrees to employ the Employee and the Employee agrees to
be employed by the Employer upon the terms and conditions hereinafter set forth.

 

1.2                                 Term.  The employment of the Employee by the
Employer as provided herein shall commence on March 3rd, 2008 (the “Commencement
Date”) and shall terminate on February 28, 2011, unless this Agreement is
terminated earlier in accordance with Article 4 herein, or unless the term of
this Agreement is extended in writing by the Employee and the Employer.  The
Employer and the Employee agree that on or about September 1, 2010, they shall
discuss whether or not to extend the term of this Agreement.

 

1.3                                 Office and Support.  The Employee shall be
provided an office to be located in Toronto, Ontario, and reasonable and
necessary support staff (determined upon agreement of the Employer and the
Employee) at that location and/or through other office location(s) of the
Employer.

 

1.4                                 Place of Performance.  In connection with
the Employee’s employment by the Employer, the Employee shall be based out of
Toronto, Ontario except for required travel on the Employer’s business to an
extent reasonable and necessary for the performance of the duties of the
Employee.

 

ARTICLE 2

DUTIES OF THE EMPLOYEE

 

2.1                                 Duties.

 

                                                2.1.1        The Employee shall
initially be employed with the title of Vice President of Finance and shall
succeed to the position of Vice President and Chief Financial Officer upon the
retirement of the Employer’s existing Chief Financial Officer, William Pass,
expected to be

 

 

1

--------------------------------------------------------------------------------


 

March 31, 2008.  In the capacity of Vice President of Finance, Employee shall
report to the Chief Financial Officer and in the position of Vice President and
Chief Financial Officer, shall be subject to the general direction and control
of, and shall report to, the Chairman and CEO.  As Vice President and Chief
Financial Officer, the Employee shall have such duties as are customarily
performed by the vice president and chief financial officer, and such other
duties as may be assigned from time to time by the Board of Directors or the
Chairman and CEO.  The Employer and Employee shall jointly prepare an addendum
to this Agreement to be completed within 30-60 days of the Commencement Date,
which addendum shall provide a mutually agreed description of the Employee’s
duties.

 

                2.1.2        The Employer shall pay for educational undertakings
required to meet these duties.

 

                2.1.3        The Employee shall also serve as the chief
financial officer of Lexam Explorations Inc. (“Lexam”), such service to occupy
no more than twenty (20) days of the Employee’s time per year.  The Employee may
also provide accounting or financial services to McEwen Capital in an amount up
to 20 additional days per year, so long as such additional service does not
interfere with his duties to the Employer.   In recognition of this arrangement,
Employer shall compensate Employee at the full rate set forth in Section 3.1 of
this Agreement and Lexam and McEwen Capital shall each reimburse the Employer
for an amount equal to 10% of such compensation (including any payments on
account of termination from employment) for the services to be provided to those
entities.  Such reimbursement shall be made not less frequently than
semi-annually upon presentation of an invoice from Employer.

 

2.2           Extent of Duties.  The Employee shall devote substantially his
full time, best efforts, attention and energies to the business of the
Employer.  During the term of this Agreement, the Employee shall not be employed
with or provide services to any person, firm or entity other than the Employer,
Lexam and McEwen Capital; provided, however, that Employee may participate in
charitable, civic and benevolent organizations and provided further that
Employee may participate in investments for his own account or for the account
of entities in which he has an interest, so long as none of these endeavors
interfere with his obligations to the Employer.

 

2.3           Disclosure of Information.

 

2.3.1        The Employee acknowledges that all records, data, materials and
information and copies thereof and all information relating to any trade
secrets, products, procedures, customers, suppliers, services, pricing policies
and practice, cost structure, business, prospects and business opportunities and
plans of the Employer and all financial information and other information
relating to the business and affairs of the Employer (all of which are
hereinafter collectively called the “Confidential Information”) disclosed to,
obtained or acquired by the Employee, is and shall remain the exclusive property
of the Employer, the disclosure of which to the competitors thereof or to the
general public would be highly detrimental to the best interests of the
Employer.  Therefore, the Employee agrees that:

 

(i)                                     The Employee will hold in strictest
confidence and not disclose, reproduce, publish or use in any manner during his
employment or at any time after termination for any

 

2

--------------------------------------------------------------------------------


 

reason, without the express authorization of the Chairman and CEO or Board of
Directors of the Employer, any Confidential Information, except as such
disclosure or use may be required in connection with the Employee’s work for the
Employer.

 

(ii)                                  Upon request or upon the date of
termination of the Employee’s employment, the Employee will deliver to the
Employer, and not retain or deliver to anyone else, any and all Confidential
Information and all notes, memoranda, documents and in general, any and all
materials, electronic or written, and any and all material or property relating
to the Employer’s business.

 

2.3.2        In the event of a breach or threatened breach by the Employee of
the provisions of this Article 2.3, the Employer shall be entitled to a
restraining order or an injunction (i) restraining the Employee from disclosing,
in whole or in part, any Confidential Information or from rendering any services
to any person, firm, corporation, association or other entity to whom such
Confidential Information, in whole or in part, has been disclosed or is
threatened to be disclosed; and/or (ii) requiring that the Employee deliver to
the Employer all Confidential Information, documents, notes, memoranda and any
and all discoveries or other material upon termination of the Employee’s
employment with the Employer.  Nothing herein shall be construed as prohibiting
the Employer from pursuing other remedies available to the Employer for such
breach or threatened breach, including the recovery of damages from the
Employee.  The Employee’s obligations in this Article 2.3 shall survive the
termination of the Employee’s employment with the Employer, howsoever caused.

 

ARTICLE 3

COMPENSATION OF THE EMPLOYEE

 

3.1           Salary and Perquisites.  (a) For his services under this
Agreement, the Employee shall be entitled to receive a salary at the rate of Cnd
$150,000 per annum; (b) the salary provided shall be paid in equal semi-monthly
installments in accordance with the Employer’s normal practices; (c) the
Employee shall also be entitled to participate in any other compensation and
perquisite plans provided by the Employer to executive employees of the
Employer, subject to the applicable terms of such compensation and perquisite
plan as are determined in the discretion of the Employer in relation to the
Employee; and (d) Employer shall make and remit all required withholding and
employment taxes on any compensation paid or payable to Employee hereunder.

 

3.2           Vacation and Public Holidays.  The Employee shall be entitled to
four (4) weeks paid vacation per year of employment (accrued on a monthly basis)
provided that the Employee shall schedule such vacation time with the agreement
of the Chairman and CEO and shall use his best efforts to schedule such vacation
time so as not to substantially interfere with the Employer’s business. 
Vacation must be taken within 24 months of the date upon which such vacation
accrued to the Employee, and any vacation not taken by such date shall be
forfeited subject to the requirements of the Ontario Employment Standards Act. 
The Employee shall also be entitled to take all paid public holidays customarily
extended by the Employer to executive employees of the Employer.

 

 

3

--------------------------------------------------------------------------------


 

3.3           Medical, Health and Dental Insurance Coverage.  The Employer shall
provide medical, health and dental insurance coverage to the Employee and his
spouse with coverage generally consistent with that extended by the Employer to
other executive employees of the Employer.  Such coverage shall be subject to
the conditions set out in the applicable plans and/or insurance contracts.

 

3.4           Expense Reimbursement.  The Employee shall be entitled to prompt
reimbursement for all reasonable and allocable expenses incurred by the Employee
in the performance of his duties hereunder.  The Employee shall provide the
Employer with proper receipts and substantiation for such expenses.  The
Employer shall advance reasonable estimates of such expenses upon request of the
Employee.

 

3.5           Stock Options.  Subject to the decision of the Board of Directors
of the Employer to grant such stock options, and effective upon the date of such
decision, the Employee shall be granted stock options to purchase 150,000 shares
of common stock of the Employer.  The options shall be exercisable for a period
of ten years from the date of grant and shall vest in three equal, annual
installments beginning with the first anniversary of the Commencement Date and
continuing on subsequent anniversaries so long as an Employee remains employed
by the Employer.  The exercise price for each such stock option shall be equal
to the closing sales price of the common shares of the Employer on the American
Stock Exchange (AMEX) on the Employee’s first day of active employment with the
Employer.  The options shall be granted pursuant to, and subject to the
conditions of, the US Gold Corporation Equity Incentive Plan, as the same may be
amended from time to time.

 

ARTICLE 4

TERMINATION OF EMPLOYMENT

 

4.1           TERMINATION.  This Agreement and the Employee’s employment
hereunder may be terminated only as follows:

 

4.1.1        Death.  This Agreement shall automatically terminate upon the death
of the Employee during the term of this Agreement.  In such event, the Employer
shall pay to the Employee’s estate (i) any unpaid wages earned by the Employee
to the date of his death, (ii) any accrued and unpaid vacation pay earned by the
Employee, and (iii) an amount equal to six (6) months of the Employee’s base
salary then in effect, such amount to be paid within three months after the date
of the Employee’s death.  Upon payment of such amounts, the Employer shall have
no further obligations to the Employee.

 

4.1.2        Disability.  This Agreement shall not terminate upon the temporary
disability of the Employee.  The Employer may terminate this Agreement upon the
permanent disability of the Employee, defined as a condition which prevents the
Employee from performing his duties to the Employer on a regular basis for a
period of more than 3 months with or without reasonable accommodation, subject
to the requirements of the Ontario Human Rights Code.  In the event that the
Employee’s employment terminates due to a permanent disability of the Employee
under this Article 4.1.2 during the term of this Agreement, the Employer shall
pay the Employee an amount equal to the lesser of (a) one (1) year of the
Employee’s base salary; and (b) the amount

 

 

4

--------------------------------------------------------------------------------


 

of the Employee’s base salary in respect of the period between the date of
termination of employment due to such permanent disability and February 28,
2011, in either event, payable within three months after the date of such
termination.  Upon payment of such amount, the Employer shall have no further
obligations to the Employee.

 

4.1.3        Termination by the Employer for Cause.  The Employer may terminate
the Employee’s employment hereunder at any time without notice for “Cause.”  For
purposes of this Agreement, “Cause” shall mean: (1) the willful and continued
failure by the Employee substantially to perform his duties hereunder (other
than any such failure resulting from the Employee’s permanent disability as
defined in Article 4.1.2 herein), after demand for substantial performance is
delivered by the Employer that specifically identifies the manner in which the
Employer believes the Employee has not substantially performed his duties and
giving 30 days to the Employee to cure such failure; (2) the willful engaging by
the Employee in misconduct which is materially injurious to the Employer, other
than business decisions made in good faith; (3) the willful violation by the
Employee of the provisions of this Agreement, (4) dishonesty of the Employee,
(5) the Employee’s commission of an offence under the Criminal Code, (6) the
termination of the Employee’s active membership in the Institute of Chartered
Accountants of Ontario, or (7) loss of Employee’s ability to practice before the
United States Securities and Exchange Commission, the Ontario Securities
Commission or any successor to either of the foregoing.  In the event of a
termination for Cause, the Employer shall pay to the Employee any unpaid wages
earned by the Employee to the date of his termination and any accrued and unpaid
vacation pay earned by the Employee.  All stock options held by the Employee at
the termination date shall immediately cease and terminate on that date.  The
Employer shall have no further obligations to the Employee.

 

4.1.4        Termination by the Employer Without Cause.  Notwithstanding
anything else in this Agreement, the Employer may terminate the Employee’s
employment without Cause by providing the Employee with either one (not both) of
the following: (a) one (1) year’s notice or payment of the Employee’s base
salary for one year in lieu of such notice or, (b) payment of the Employee’s
base salary for the period between the date of termination of the Employee’s
employment and February 28, 2011, if such period is less than one (1) year.

 

4.1.5        Termination by the Employee.  The Employee may terminate this
Agreement without advance notice upon the occurrence of any of the following
events:

 

(i)                                     the sale by the Employer of
substantially all of its assets to a single purchaser or to a group of
affiliated purchasers;

 

(ii)                                  the sale, exchange or other disposition in
one transaction or a series of related transactions, of at least 50% of the
outstanding voting shares of the Employer;

 

(iii)                               a decision by the Employer to terminate its
business and liquidate its assets;

 

(iv)                              the merger or consolidation of the Employer
with another entity or any other type of reorganization where the Employer is
not the surviving entity; or

 

(v)                                 a fundamental change in the Employee’s scope
of authority or duties without his written consent, or the Employee is required
to report to any other person or committee other than the Board of Directors and
the Chairman of the Board.

 

5

--------------------------------------------------------------------------------


 

In the event that the Employee terminates this Agreement for any reason
articulated above, the Employer shall pay to the Employee an amount equal to the
lesser of (a) one year of Employee’s base salary; and (b) the amount of
Employee’s base salary in respect of the period between the date of termination
of such employment and February 28, 2011.  Upon payment of such amount, the
Employer shall have no further obligation to the Employee.

 

4.1.6.       Other Termination by the Employee.  The Employee may terminate this
Agreement for reasons other than as provided in Article 4.1.5 herein, by
providing at least 120 days’ prior written notice to the Employer.  Subject to
the requirements of the Employment Standards Act, the Employer may in its
discretion waive all or part of such period of notice.  In the event of such
termination of employment, the Employer shall pay to the Employee any unpaid
wages earned by the Employee to the date of termination plus any accrued and
unpaid vacation pay earned by the Employee.

 

4.1.7        Notice of Termination to be in Writing.  Any termination of the
Employee’s employment by the Employer or by the Employee shall be communicated
by written notice of termination to the other party.

 

ARTICLE 5

INDEMNIFICATION

 

5.1           Indemnification.  The Employer agrees to execute an
indemnification agreement with Employee not later than the Commencement Date in
the form attached hereto as Exhibit A and incorporated herein by reference.

 

ARTICLE 6

GENERAL PROVISIONS

 

6.1           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Province of Ontario and the laws of Canada in
force therein.

 

6.2           Entire Agreement.  This Agreement supersedes any and all other
agreements, whether oral or in writing, between the parties with respect to the
employment of the Employee by the Employer.  Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made by either party, or anyone acting on behalf
of any party, that are not embodied in this Agreement, and that no agreement,
statement, or proxies not contained in this Agreement shall be valid or binding.

 

6.3           Assignment.  The Employee may not assign his rights and
obligations under this Agreement to any person or entity except with the express
consent in writing of the Employer.  Subject to the Employee’s rights under
Article 4.1.5 herein, the Employer may assign its rights and obligations under
this Agreement to any affiliate of the Employer or successor to the Employer’s
business by providing notice of such assignment in writing to the Employee.

 

6

--------------------------------------------------------------------------------


 

6.4           Notices.  For purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or by
registered mail, return receipt requested, postage prepaid, or by fax or e-mail
with receipt confirmation followed by mail delivery, addressed as follows:

 

If to the Employee:

 

Perry Ing

 

 

504-393 King Street W.

 

 

Toronto, ON, M5V 3G8

 

 

Phone (647) 300-2198

 

 

 

If to the Employer:

 

Robert R. McEwen

 

 

Chairman and CEO

 

 

US Gold Corporation

 

 

99 George St., 3rd Floor

 

 

Toronto, Ontario, M5A 2N4

 

 

Fax (647) 258-0408

 

 

e-mail: rob@usgold.com

 

or such other address as either party may have furnished to the other in writing
in accordance herewith.  Such notice shall be deemed effective upon personal
delivery or three days following delivery by certified mail at the addresses set
forth above.

 

6.5           Severability.  If any provision of this Agreement is rendered
unenforceable by any court of competent jurisdiction, such unenforceability
shall not affect the enforceability of any other provision of this Agreement.

 

6.6           Section Headings.  The section headings used in this Agreement are
for convenience only and shall not affect the construction of any terms of this
Agreement.

 

6.7           Amendments.  This Agreement may be amended only by written
agreement signed by both the Employer and the Employee.

 

6.9           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute only one legal instrument.  This Agreement
shall become effective when an original or copy thereof bears the signatures of
both parties hereto.  It shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart instrument.

 

6.10         Arbitration.  The Employer and the Employee agree that any issue or
dispute arising out of or relating to the application, interpretation, effect or
alleged violation of the Agreement shall be finally settled by arbitration in
the City of Toronto in the Province of Ontario in accordance with the then
existing National Arbitration Rules of the ADR Institute of Canada, Inc. and the
arbitration award may be entered in any court having jurisdiction thereof.  The
prevailing party in such arbitration proceeding shall be entitled to
reimbursement of its reasonable legal fees and costs by the non-prevailing
party, as determined by the arbitrator(s).  Each party shall pay fifty percent
(50%) of all fees and costs of the arbitrator(s) as well as all the fees and
costs of its own

 

 

7

--------------------------------------------------------------------------------


 

counsel and witnesses, and all other fees and costs associated with the
preparation and presentation of the party’s case, unless the
arbitrator(s) decide otherwise.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

EMPLOYER:

US Gold Corporation, a Colorado corporation

 

By:

/s/ Robert R. McEwen

Robert R. McEwen, Chairman of the

Board of Directors and Chief Executive Officer

 

EMPLOYEE:

Perry Ing

 

/s/ Perry Ing

 

 

8

--------------------------------------------------------------------------------

 


EXHIBIT A

 

INDEMNIFICATION AGREEMENT

 

This Agreement is made effective as of the        day of                     
200    , by and between US Gold Corporation, a Colorado Corporation (“the
Company”), and the undersigned director and/or officer of the Company (the
“Indemnitee”) with reference to the following facts:

 

The Indemnitee is currently serving as a director and/or officer of the Company
and the Company wishes the Indemnitee to continue in such capacity, and, if
requested in the future, to serve in such other positions with the Company and
its subsidiaries as the Company may determine.  The Indemnitee is willing, under
certain circumstances, to continue serving as a director and/or officer of the
Company.

 

The Indemnitee does not regard the indemnities available under the Company’s
Articles of Incorporation (the “Articles of Incorporation”) and Bylaws (the
“Bylaws”) as adequate to protect the Indemnitee against the risks of personal
liability associated with the Indemnitee’s service to the Company.  In this
connection the Company and the Indemnitee now agree they should enter into this
Indemnification Agreement in order to provide greater protection to Indemnitee
against such risks of service to the Company.

 

In order to induce the Indemnitee to continue to serve as a director and/or
officer of the Company and in consideration of the Indemnitee’s continued
service, the Company hereby agrees to indemnify the Indemnitee as follows:

 

1 .            Indemnity.  The Company will indemnify the Indemnitee, his
executors, administrators or assigns, for any Expenses (as defined below) which
the Indemnitee is or becomes legally obligated to pay in connection with any
Proceeding.  As used in this Agreement the term “Proceeding” includes any
threatened, pending or completed claim, action, suit or proceeding, whether
brought by or in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, in which the Indemnitee may be
or may have been involved  as a party or otherwise, by reason of the fact that
Indemnitee is or was a director or officer of the Company, by reason of any
actual or alleged error or misstatement or misleading statement made or suffered
by the Indemnitee, by reason of any action taken by him or of any inaction on
his part while acting as such director or officer, or by reason of the fact that
he was serving at the request of the Company as a director, trustee, officer,
fiduciary, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise; provided, that in each such case Indemnitee acted in
good faith and in a manner which he reasonably believed to be in or not opposed
to the best interests of the Company, and, in the case of a criminal proceeding,
had no reasonable cause to believe that his conduct was unlawful.  As used in
this Agreement, the term “other enterprise” includes (without limitation)
employee benefit plans and administrative committees thereof, and the term
“fines” includes (without limitations) any excise tax assessed with respect to
any employee benefit plan.

 

 

A-1

--------------------------------------------------------------------------------


 

2.             Expenses.  As used in this Agreement, the term “Expenses”
includes, without limitation, damages, judgments, fines, penalties, settlements
and costs, reasonable attorneys’ fees and disbursements and costs of attachment
or similar bonds, and investigations in connection with investigating,
defending, being a witness or participating in any Proceeding, and any expenses
of establishing a right to indemnification under this Agreement.

 

3.             Enforcement.  If a claim or request under this Agreement is not
paid by the Company, or on its behalf, within thirty days after a written claim
or request has been received by the Company, the Indemnitee may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and if successful in whole or in part, the Indemnitee shall be
entitled to be paid also the Expenses of prosecuting such suit.

 

4.             Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and shall
do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights; provided, however, that neither this right of
subrogation nor the exclusion set forth in Section 5(b) below shall apply to any
right of recovery of the Indemnitee or any payment received by the Indemnitee
from an entity that is the primary employer of the Indemnitee or on whose behalf
the Indemnitee serves as a director and/or officer of the Company or an
affiliate of any such entity.

 

5.             Exclusions.  The Company shall not be liable under the Agreement
to make any payment in connection with any claim made against the Indemnitee:

 

(a)           to the extent that payment is actually made to the Indemnitee
under a valid, enforceable and collectible insurance policy;

 

(b)           to the extent that the Indemnitee is indemnified and actually paid
otherwise than pursuant to this Agreement, subject to Section 4;

 

(c)           in connection with a judicial action by or in the right of the
Company, in respect of any claim, issue or matter as to which the Indemnitee
shall have been adjudged to be liable for negligence or misconduct in the
performance of his duty to the Company unless, and only to the extent that, any
court in which such action was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, the Indemnitee is fairly and reasonably entitled to indemnity for such
expenses as such court shall deem proper;

 

(d)           if it is proved by final judgment in a court of law or other final
adjudication to have been based upon or attributable to the Indemnitee’s having
gained any personal profit or advantage to which he was not legally entitled;

 

(e)           for a disgorgement of profits made from the purchase and sale by
the Indemnitee of securities pursuant to Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any state
statutory law or common law;

 

 

A-2

--------------------------------------------------------------------------------


 

(f)            brought about or contributed to by the dishonesty of the
Indemnitee; provided, however, notwithstanding the foregoing, the Indemnitee
shall be protected under this Agreement as to any claims upon which suit may be
brought against him by reason of any alleged dishonesty on his part, unless a
judgment or other final adjudication thereof adverse to the Indemnitee shall
establish that he committed (i) acts of active and deliberate dishonesty,
(ii) with actual dishonest purpose and intent, (iii) which acts were material to
the cause of action so adjudicated; or

 

(g)           for any judgment, fine or penalty which the Company is prohibited
by applicable law from paying as indemnity or for any other reason.

 

6.             Indemnification of Expenses of Successful Party.  Notwithstanding
any other provision of this Agreement, to the extent that the Indemnitee has
been successful on the merits or otherwise in defense of any Proceeding or in
defense of any claim, issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against any and all Expenses incurred
in connection therewith.

 

7.             Partial Indemnification.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for a portion of
any Expenses, but not for the total amount thereof, the Company shall indemnify
the Indemnitee for the portion of such Expenses to which the Indemnitee is
entitled.

 

8.             Advance of Expenses.  Expenses reasonably and necessarily
incurred by the Indemnitee in connection with any Proceeding, except the amount
of any settlement, shall be paid by the Company in advance upon request of the
Indemnitee that the Company pay such Expenses.  The Indemnitee hereby undertakes
to repay to the Company the amount of any Expenses theretofore paid by the
Company to the extent that it is ultimately determined that such Expenses were
not reasonable or that the Indemnitee is not entitled to indemnification in
respect thereof.

 

Such advances shall be made by the Company unless: (a) the Board of Directors
determines, by a majority vote of a quorum of disinterested directors based on
clear and convincing evidence known to the Board of Directors at the time such
determination is made, that the Indemnitee would not be entitled to
indemnification under applicable law, or (b) if such a quorum is not obtainable
or a quorum of disinterested directors so directs, independent legal counsel
determines, based on clear and convincing evidence known to the counsel at the
time such determination is made, that Indemnitee would not be entitled to
indemnification under applicable law.

 

9.             Notice and Defense of Claim.  The Indemnitee, as a condition
precedent to his right to be indemnified under this Agreement, shall give to the
Company notice in writing as soon as practicable of any claim made against him
for which indemnity will or could be sought under this Agreement.  Notice to the
Company shall be given at its principal office, shall be directed to the
Corporate Secretary (or such other address as the Company shall designate in
writing to the Indemnitee) and shall be effective only upon actual receipt.  In
addition, the

 

 

A-3

--------------------------------------------------------------------------------


 

Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within the Indemnitee’s power.

 

With respect to any such Proceeding: (a) the Company will be entitled to
participate therein at its own expense; and (b) except as otherwise provided
below, to the extent that it may wish, the Company jointly with any other
indemnifying party similarly notified will be entitled to assume the defense
thereof, with counsel reasonably satisfactory to Indemnitee.  After notice from
the Company to Indemnitee, given within a reasonable time, of its election so to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Agreement for any legal or other expenses subsequently incurred by
Indemnitee in connection with the defense of such Proceeding except as otherwise
provided below.  Indemnitee shall have the right to employ his own counsel in
such Proceeding but the fees and expenses of such counsel incurred after notice
from the Company of its assumption of the defense thereof shall be at the
expense of Indemnitee unless (i) the employment of counsel by Indemnitee has
been authorized by the Company, or (ii) Indemnitee shall have obtained the
written opinion of reputable counsel with expertise in such matters (such
counsel to be reasonably satisfactory to a majority of disinterested directors)
that there may be one or more defenses available to Indemnitee that could
reasonably be expected to result in a conflict of interest between the Company
and Indemnitee in the conduct of the defense of such action, in each of which
cases the reasonable fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.  The Company shall not be entitled to assume the defense
of any Proceeding brought by or on behalf of the Company or that is the subject
of the opinion provided by Indemnitee under clause (ii) above.

 

The Company shall not be liable to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any Proceeding effected without its prior
written consent.  Indemnitee shall execute and deliver such agreements, releases
and other documents as the Company may reasonably request to effect a settlement
of any Proceeding.  Without Indemnitee’s consent, the Company shall not enter
into any settlement that provides for any action by Indemnitee other than the
payment of amounts against which Indemnitee is entitled to indemnification
hereunder.  In the event that the Company proposes to settle any Proceeding by
the payment of damages against which Indemnitee is entitled to indemnification
hereunder and in an amount that the plaintiff has indicated would be acceptable,
and the Indemnitee refuses to enter into a reasonable settlement agreement, the
Company shall not thereafter be responsible for any costs of defense or the
amount by which any judgment or settlement thereafter paid exceeds the damages
that the Company proposed to pay in settlement.  Neither the Company nor
Indemnitee will unreasonably withhold their consent to any proposed settlement.

 

10.           No Employment Agreement.  Nothing contained herein shall be deemed
to create a contract of employment between the Company and Indemnitee.

 

11.           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.

 

12.           Indemnification Hereunder Not Exclusive.  Nothing herein shall be
deemed to diminish or otherwise restrict the Indemnitee’s right to
indemnification under any provision of the Articles of Incorporation or Bylaws
of the Company and amendments thereto or under law.

 

A-4

--------------------------------------------------------------------------------


 

13.           Governing Law.  This Agreement shall be governed by and construed
in accordance with Colorado law without giving effect to the principles of
conflicts of laws.

 

14.           Coverage.  The provisions of this Agreement shall apply with
respect to the Indemnitee’s service in any of the capacities described in
Section 1 above prior to as well as after the date of this Agreement.  The right
of Indemnitee to be indemnified hereunder shall continue after the termination
of Indemnitee’s service as an officer and/or director of the Company with
respect to all periods prior to such termination.

 

15.           Amendments; Waivers.  No supplement, modification or amendment of
this Agreement shall be binding- unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

16.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of and be enforceable by both of the parties hereto and their
respective successors, assignees (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company), heirs, executors and personal and legal
representatives.

 

17.           Severability.  If any provision of this Agreement (including any
provision within a single section, paragraph or sentence) is held by a court of
competent jurisdiction to be invalid. void or otherwise unenforceable in any
respect, the validity and enforceability of any such provision in every other
respect and of the remaining provisions of this Agreement shall not be in any
way impaired and shall remain enforceable to the full extent permitted by law.

 

18.           Notices.  All notices, requests, demands and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person (by express
courier or otherwise), by telecopier or three days after being deposited in the
United States mail, certified mail, return receipt requested, first class
postage prepaid, as follows:

 

If to the Company:

 

Name: US Gold Corporation

 

 

Address: 2201 Kipling St., Suite 100

 

 

Lakewood, Colorado 80215

 

 

Tele No.: 303-238-1437

 

 

 

If to Indemnitee:

 

Name:

 

 

Address:

 

 

Tele No.:

 

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

US GOLD CORPORATION

 

By:

 

Name:

 

Title:

 

 

INDEMNITEE

 

By:

 

 

Printed Name:

 

 

A-6

--------------------------------------------------------------------------------